22-1940
     In re LATAM Airlines Group S.A.

 1                      UNITED STATES COURT OF APPEALS
 2                          FOR THE SECOND CIRCUIT
 3
 4                                     August Term, 2022
 5
 6         (Argued: October 12, 2022                    Decided: December 14, 2022)
 7
 8                                     Docket No. 22-1940
 9
10
11                        _____________________________________
12
13                         IN RE: LATAM AIRLINES GROUP S.A.,
14
15                                            Debtor.
16                        _____________________________________
17
18                              TLA CLAIMHOLDERS GROUP,
19
20                                          Appellant,
21
22                                               v.
23
24                             LATAM AIRLINES GROUP S.A.,
25
26                                       Debtor-Appellee,
27
28     PARENT AD HOC CLAIMANT GROUP, BANCO DEL ESTADO DE CHILE, OFFICIAL
29        COMMITTEE OF UNSECURED CREDITORS, AD HOC GROUP OF LATAM
30                             BONDHOLDERS,
31
32                                     Intervenors-Appellees.
33                        _____________________________________
34
35   Before:
36
37                           LEVAL, CHIN, and LEE, Circuit Judges.
38
 1          Appeal from an order of the United States District Court for the
 2   Southern District of New York (Denise L. Cote, Judge), affirming an order of
 3   the United States Bankruptcy Court for the Southern District of New York
 4   (James L. Garrity, Jr., Bankruptcy Judge) that confirmed LATAM Airlines
 5   Group S.A.’s plan of reorganization. Appellants, who hold unsecured claims
 6   against an affiliate of the debtor, contend that they are entitled to post-
 7   petition interest on their claims by reason of 11 U.S.C. § 1124(1), or a
 8   longstanding equitable rule: the “solvent-debtor exception.” We reject their
 9   arguments and AFFIRM.
10
11
12                                        MATTHEW D. MCGILL (Jonathan C.
13                                        Bond, David W. Casazza, Gibson, Dunn
14                                        & Crutcher LLP, Washington, D.C.;
15                                        Daniel A. Fliman, Christopher M.
16                                        Guhin, Emily L. Kuznick, John F.
17                                        Iaffaldano, Paul Hastings LLP, New
18                                        York, N.Y., on the brief), Gibson, Dunn &
19                                        Crutcher LLP, Washington, D.C., for
20                                        Appellant TLA Claimholders Group.
21
22                                        DAVID H. HERRINGTON (Jeffrey A.
23                                        Rosenthal, Lisa M. Schweitzer, on the
24                                        brief), Cleary Gottlieb Steen & Hamilton
25                                        LLP, New York, N.Y, for Debtor-Appellee.
26
27                                        DAVID E. BLABEY, JR. (Rachael L. Ringer,
28                                        Kenneth H. Eckstein, on the brief),
29                                        Kramer Levin Naftalis & Frankel LLP,
30                                        New York, N.Y., for Intervenor-Appellee
31                                        Parent Ad Hoc Claimant Group.
32
33                                        G. ERIC BRUNSTAD, JR. (Allan S. Brilliant,
34                                        David A. Herman, on the brief), Dechert
35                                        LLP, New York, N.Y., for Intervenor-
36                                        Appellee Official Committee of Unsecured
37                                        Creditors.
38


                                           2
 1                                       Pedro A. Jimenez, Paul Hastings LLP,
 2                                       New York, N.Y., for Intervenor-Appellee
 3                                       Banco del Estado de Chile.
 4
 5                                       Joshua D. Weedman, White & Case LLP,
 6                                       New York, N.Y., for Intervenor-Appellee
 7                                       Ad Hoc Group of LATAM Bondholders.
 8
 9   LEVAL, Circuit Judge:

10         The TLA Claimholders, who assert unsecured claims against Tam

11   Linhas Aéreas S.A. (“TLA”), an affiliate of LATAM Airlines Group S.A.

12   (“LATAM”), a large South American airline holding company, appeal

13   from an August 31, 2022 order of the United States District Court for the

14   Southern District of New York (Denise L. Cote, Judge), affirming a June

15   18, 2022 order of the United States Bankruptcy Court for the Southern

16   District of New York (James L. Garrity, Jr., Bankruptcy Judge), confirming

17   LATAM’s reorganization plan.

18         The plan of reorganization provides that the Appellants’ claims

19   will be paid in full, except for any post-petition interest. The Bankruptcy

20   Court determined that such treatment rendered the claims unimpaired

21   under Section 1124(1) of the Bankruptcy Code, because Section 502(b)(2)



                                          3
 1   of the Code provides that “unmatured interest” may be excluded from a

 2   claim. 11 U.S.C. §§ 502(b)(2), 1124(1). It also determined that the affiliate,

 3   TLA, was insolvent, so that the solvent-debtor exception—an equitable

 4   doctrine permitting the payment of post-petition interest by a solvent

 5   debtor in limited circumstances—did not apply.

 6         On appeal, the TLA Claimholders contend that, unless they

 7   receive post-petition interest, their claims are “impaired” under Section

 8   1124(1). They also argue that TLA is solvent and that its solvency makes

 9   the solvent debtor exception applicable. They further contend that the

10   Bankruptcy Court’s test for assessing solvency was legally flawed.

11         We hold that (1) a claim is not impaired under 11 U.S.C. § 1124(1)

12   when it is altered by operation of the Bankruptcy Code, and (2) the

13   Bankruptcy Court did not err in its assessment of TLA’s solvency.

14   Accordingly, we AFFIRM.

15                                BACKGROUND

16         LATAM is a holding company, which owns numerous South

17   American airlines. TLA, a Brazilian airline, is a subsidiary of LATAM.


                                           4
 1         On May 26, 2020, LATAM and several of its affiliates filed for

 2   Chapter 11 bankruptcy protection in the U.S. Bankruptcy Court for the

 3   Southern District of New York. On July 9, 2020, TLA filed its own

 4   Chapter 11 voluntary petition. Pursuant to Fed. R. Bankr. P. 1015(b), the

 5   Bankruptcy Court procedurally consolidated LATAM’s case with those

 6   of its affiliates, including TLA. We refer to LATAM, TLA, and the other

 7   affiliated businesses as the Debtors.

 8         The Debtors proposed a plan of reorganization in late 2021 (the

 9   “Plan”). The Plan depends on raising $5.442 billion through a new

10   equity offering in Chile (the “Chilean Offering”). To ensure that

11   sufficient funds are raised through the Chilean Offering, several large

12   claimholders and a group of LATAM’s largest shareholders have

13   committed to purchase up to $5.4 billion of shares.

14         Consistent with 11 U.S.C. § 1123, the Plan divided claims into

15   different classes and designated each class as impaired or unimpaired.

16   Class 6 contains all general unsecured claims against LATAM’s

17   affiliates, with limited exceptions not relevant here. The Plan designates


                                             5
 1   this class as unimpaired. Unless members of Class 6 consent to other

 2   treatment, they will receive the full “allowed” value of their claim, i.e.,

 3   the amount recoverable under the Bankruptcy Code, or whatever other

 4   treatment is necessary to render the claims unimpaired. S. App’x at 96.

 5         The TLA Claimholders assert unsecured claims against TLA,

 6   based on several debt instruments governed by Brazilian law. It is

 7   undisputed that TLA defaulted on these instruments, and that in the

 8   absence of any bankruptcy proceeding, the Claimholders would be

 9   entitled to substantial interest. Under the Plan, the Claimholders are

10   classified as members of Class 6 and receive the full allowed amount of

11   their claims: about $300 million. The Plan does not provide for a further

12   $150 million of post-petition interest.

13         The Claimholders objected to confirmation, arguing that they

14   could not be classified as unimpaired if they did not receive such post-

15   petition interest. In support of this position, they cited the text of Section

16   1124(1) and the solvent-debtor exception. To demonstrate that TLA was

17   solvent, the Claimholders submitted two analyses. The first, the


                                           6
 1   “Waterfall Analysis,” used figures submitted by the Debtors in support

 2   of a settlement made as part of the bankruptcy proceedings (the

 3   “Settlement Figures”). 1 The Settlement Figures estimated LATAM’s

 4   going-concern value, assuming that the Plan was confirmed and

 5   LATAM received a capital infusion through the Chilean Offering. These

 6   figures estimated the consolidated value of the debtors to be $14 billion,

 7   with about $3.446 billion of that value attributable to TLA. The

 8   Settlement Figures also identified about $1.080 billion worth of liabilities

 9   as associated with TLA, although other estimates proffered by the

10   Debtors showed higher amounts of liabilities. The TLA Claimholders’

11   expert took the Settlement Figures and subtracted TLA’s share of the

12   estimated liabilities from its share of the estimated overall value,

13   yielding a surplus of $2.336 billion.




     1The settlement pertains to the treatment of Class 4 claims, which are based
     on LATAM’s 2024 and 2026 bonds. Class 4 claimholders will receive, in cash,
     the full allowed amount of their claim. The Debtors proffered the Settlement
     Figures to show that, with the infusion of funds from the Chilean Offering,
     LATAM would be able to pay the Class 4 claims and continue as a going
     concern.
                                             7
 1         The Claimholders’ second analysis, the “Discounted Cash Flow

 2   Analysis,” assessed TLA’s value as a going concern based on the present

 3   value of its future cash flow. Both the Discounted Cash Flow Analysis

 4   and the Waterfall Analysis supported the view that TLA was solvent.

 5         The Debtors opposed the objection and submitted two additional

 6   analyses of TLA’s solvency. The first, the “Liquidation Analysis,”

 7   compared the amount that TLA would obtain through sales of its assets

 8   against the amount of its liabilities. This analysis estimated the amount

 9   that could be obtained through quick, foreclosure style-sales, as well as

10   through sales occurring over an eighteen-month period. The second, the

11   “Balance Sheet Test,” compared the book value of TLA’s assets against

12   the book value of its liabilities. Both analyses submitted by the Debtors

13   indicated that TLA was insolvent.

14         The Debtors also criticized the Claimholders’ methodology,

15   arguing that it was improper to use the Settlement Figures in this

16   context. They also argued that both analyses understated TLA’s

17   liabilities by a significant amount.


                                            8
 1         The Bankruptcy Court agreed with the Debtors, rejected the

 2   Claimholders’ objection, and confirmed the Plan. See generally In re

 3   LATAM Airlines Grp. S.A., No. 20-11254 (JLG), 2022 WL 2206829 (Bankr.

 4   S.D.N.Y. June 18, 2022), as amended, 2022 WL 2541298 (Bankr. S.D.N.Y.

 5   July 7, 2022) (“LATAM I”).

 6         First, the Bankruptcy Court held that Section 1124(1) did not speak

 7   to post-petition interest and thus did not supersede the limitation on

 8   post-petition interest contained in Section 502(b)(2). Second, it

 9   determined that TLA was insolvent, so that the solvent-debtor exception

10   did not apply. Specifically, the Bankruptcy Court found that the

11   analyses submitted by the Debtors were credible, supported by

12   evidence, and consistent with the statutory definition of “insolvent,” i.e.,

13   that “the sum of such entity’s debts is greater than all of such entity’s

14   property, at a fair valuation.” 11 U.S.C. § 101(32)(A).

15         As to the Waterfall Analysis and the Discounted Cash Flow

16   Analysis, the Bankruptcy Court found that neither comported with

17   Section 101(32). As to the Waterfall Analysis, the Bankruptcy Court


                                          9
 1   agreed with the Debtors that it significantly understated TLA’s

 2   liabilities. The Bankruptcy Court concluded that when the corrected

 3   figure was used, the Waterfall Analysis also demonstrated that TLA was

 4   insolvent. As to the Discounted Cash Flow Analysis, the Bankruptcy

 5   Court determined that it was too speculative to support a finding of

 6   solvency.

 7         The District Court affirmed. In re LATAM Airlines Grp. S.A., 643

 8   B.R. 741 (S.D.N.Y. 2022) (“LATAM II”). The TLA Claimholders then

 9   appealed to this Court.

10                           STANDARD OF REVIEW

11         “In an appeal from a district court’s review of a decision of a

12   bankruptcy court, we conduct an independent and plenary review of

13   the bankruptcy court’s decision, accepting the bankruptcy court's

14   findings of fact unless they are clearly erroneous and reviewing its

15   conclusions of law de novo.” In re Teligent, Inc., 640 F.3d 53, 57 (2d Cir.

16   2011).

17


                                          10
 1                                   DISCUSSION

 2      A. Applicable Law
 3         (i)  The Rule Against Post-Petition Interest and the Solvent-
 4              Debtor Exception
 5
 6         Before the Bankruptcy Code was enacted in 1978, the Supreme

 7   Court recognized a “general rule” in bankruptcy: “interest on the

 8   debtors’ obligations ceases to accrue at the beginning of proceedings.”

 9   Vanston Bondholders Protective Comm. v. Green, 329 U.S. 156, 163 (1946).

10   The Court also recognized that English courts had developed an

11   exception to this rule: “if the alleged ‘bankrupt’ proved solvent,

12   creditors received post-bankruptcy interest before any surplus reverted

13   to the debtor.” City of New York v. Saper, 336 U.S. 328, 330 n.7 (1949)

14   (collecting English authorities). Like other circuit courts, we applied this

15   “solvent-debtor” exception in cases arising under pre-Code bankruptcy

16   laws. See, e.g., Ruskin v. Griffiths, 269 F.2d 827, 831 (2d Cir. 1959); see also

17   Debentureholders Protective Comm. of Cont’l Inv. Corp. v. Cont’l Inv. Corp.,

18   679 F.2d 264, 269 (1st Cir. 1982); In re Beverly Hills Bancorp, 752 F.2d 1334,

19   1339 (9th Cir. 1984).


                                            11
 1         Under the Bankruptcy Code, the rule against post-petition interest

 2   is codified at 11 U.S.C. § 502(b)(2). See United Sav. Ass’n of Texas v.

 3   Timbers of Inwood Forest Assocs., Ltd., 484 U.S. 365, 372-73 (1988). Section

 4   502 defines what portions of a claim may be “allowed,” i.e., recoverable

 5   in bankruptcy. 11 U.S.C. § 502(a). It contains several specific limitations,

 6   including that an allowed claim cannot include “unmatured interest.” 11

 7   U.S.C. § 502(b)(2).

 8         We have not yet addressed whether the solvent-debtor exception

 9   survived the enactment of the Code. The Fifth and Ninth Circuits have

10   recently concluded that it did. See In re Ultra Petroleum Corp., 51 F.4th

11   138, 156 (5th Cir. 2022) (“Ultra Petroleum II”); In re PG&E Corp., 46 F.4th

12   1047, 1061 (9th Cir. 2022).

13         (ii)   Impairment Under Chapter 11

14         “A Chapter 11 bankruptcy is implemented according to a ‘plan,’

15   typically proposed by the debtor, which divides claims against the

16   debtor into separate ‘classes’ and specifies the treatment each class will

17   receive.” RadLAX Gateway Hotel, LLC v. Amalgamated Bank, 566 U.S. 639,


                                           12
 1   641 (2012) (citing 11 U.S.C. § 1123). The plan must designate each class

 2   as impaired or not impaired. See 11 U.S.C. §§ 1123(a)(2)–(3). Classes with

 3   “impaired” claims may vote to accept or reject the plan. See 11 U.S.C. §§

 4   1126, 1129(a)(8). If a class of impaired creditors dissents, the debtor must

 5   resort to the “cramdown” process for the plan to be confirmed. See Bank

 6   of America Nat’l Tr. and Sav. Ass’n v. 203 North LaSalle St. P’ship, 526 U.S.

 7   434, 441 (1999). An unimpaired class is “conclusively presumed to have

 8   accepted the plan” and thus gets no vote. 11 U.S.C. § 1126(f).

 9         Section 1124 of the Bankruptcy Code determines when a claim is

10   impaired. It provides that:

11         [A] class of claims or interests is impaired under a plan unless,
12         with respect to each claim or interest of such class, the plan—
13               (1) leaves unaltered the legal, equitable, and contractual
14               rights to which such claim or interest entitles the holder of
15               such claim or interest; or
16               (2) notwithstanding any contractual provision or applicable
17               law that entitles the holder of such claim or interest to
18               demand or receive accelerated payment of such claim or
19               interest after the occurrence of a default—
20                      (A) cures any such default that occurred before or after
21                      the commencement of the case under this title, other
22                      than a default of a kind specified in section 365(b)(2) of
23                      this title or of a kind that section 365(b)(2) expressly
24                      does not require to be cured;
                                           13
 1                       (B) reinstates the maturity of such claim or interest as
 2                       such maturity existed before such default;
 3                       (C) compensates the holder of such claim or interest
 4                       for any damages incurred as a result of any reasonable
 5                       reliance by such holder on such contractual provision
 6                       or such applicable law;
 7                       (D) if such claim or such interest arises from any
 8                       failure to perform a nonmonetary obligation, other
 9                       than a default arising from failure to operate a
10                       nonresidential real property lease subject to section
11                       365(b)(1)(A), compensates the holder of such claim or
12                       such interest (other than the debtor or an insider) for
13                       any actual pecuniary loss incurred by such holder as a
14                       result of such failure; and
15                       (E) does not otherwise alter the legal, equitable, or
16                       contractual rights to which such claim or interest
17                       entitles the holder of such claim or interest.
18
19   11 U.S.C. § 1124.

20   B.    Application

21         (i)   Whether Section 1124(1) Requires the Payment of Post-
22               Petition Interest to Render a Claim Unimpaired
23




                                           14
 1         The TLA Claimholders first argue that to be unimpaired under

 2   Section 1124(1) of the Bankruptcy Code, a creditor must receive post-

 3   petition interest on its claim, regardless of the debtor’s solvency. 2

 4         We have stated that Section 1124(1) “define[s] impairment in the

 5   broadest possible terms,” so that “any change in legal, equitable or

 6   contractual rights creates impairment.” In re Taddeo, 685 F.2d 24, 28 (2d

 7   Cir. 1982). Although other circuits agree that Section 1124(1) sweeps

 8   broadly, 3 the Third, Fifth, and Ninth Circuits have noted a significant

 9   caveat: Because Section 1124(1) refers to impairment imposed by a

10   “plan,” these circuits have held it inapplicable to modifications which

11   occur by operation of the Code. “In other words, a creditor’s claim


     2 The District Court held that this argument had not been raised in the
     Bankruptcy Court and was therefore forfeited. Based on our review of the
     transcript of the confirmation hearing and the TLA Claimholders’
     demonstrative slides, we find that the argument was raised before the
     Bankruptcy Court. In any event, we may exercise our discretion to consider
     the issue on appeal. See In re Nortel Networks Corp. Sec. Litig., 539 F.3d 129, 133
     (2d Cir. 2008) (“[O]ur waiver doctrine is entirely prudential.”).
     3 See, e.g., In re PPI Enters. (U.S.), Inc., 324 F.3d 197, 202 (3d Cir. 2003) (“If the

     debtor's Chapter 11 reorganization plan does not leave the creditor’s rights
     entirely ‘unaltered,’ the creditor's claim will be labeled as impaired under
     § 1124(1) of the Bankruptcy Code.”); In re L&J Anaheim Assocs., 995 F.2d 940,
     942 (9th Cir. 1993) (adopting Taddeo’s formulation).
                                               15
 1   outside of bankruptcy is not the relevant barometer for impairment;

 2   [courts] must examine whether the plan itself is a source of limitation on

 3   a creditor’s legal, equitable, or contractual rights.” PPI Enters., 324 F.3d

 4   at 204. See also In re Ultra Petroleum Corp., 943 F.3d 758, 763 (5th Cir.

 5   2019) (“Ultra Petroleum I”) (“The plain text of § 1124(1) requires that ‘the

 6   plan’ do the altering. We therefore hold a creditor is impaired under

 7   § 1124(1) only if ‘the plan’ itself alters a claimant’s ‘legal, equitable, [or]

 8   contractual rights.’” (alteration in original)); PG&E, 46 F.4th at 1063 n.11

 9   (“[A]n alteration of pre-bankruptcy rights that occurs by operation of

10   the Code does not result in impairment.”).

11         We find these authorities persuasive. We therefore join the Third,

12   Fifth, and Ninth Circuits and hold that a claim is impaired under

13   Section 1124(1) only when the plan of reorganization, rather than the

14   Code, alters the creditor’s legal, equitable, or contractual rights. 4


     4The TLA Claimholders argue that we should instead follow In re Monclova
     Care Center, Inc., 59 F. App’x 660, 664 (6th Cir. 2003), where the Sixth Circuit
     determined that the Internal Revenue Service’s (“IRS”) claim against a debtor
     would be impaired under Section 1124(1) unless the IRS received post-
     petition interest. We do not regard Monclova as persuasive authority for two

                                            16
 1         Under this interpretation of Section 1124(1), Appellants’ claims are

 2   not impaired simply because they did not receive post-petition interest.

 3   Although they had a contractual right to such interest, “this contractual

 4   right, as applied to postpetition debts, was superseded by the Code—

 5   specifically, by § 502(b)(2)’s prohibition on the inclusion of ‘unmatured

 6   interest’ as part of a claim.” PG&E, 46 F.4th at 1063 (citing Ultra

 7   Petroleum I, 943 F.3d at 763); see also PPI Enters., 324 F.3d at 205

 8   (“Because the Bankruptcy Code, not the Plan, is the only source of

 9   limitation on those rights here, [the creditor’s] claim is not impaired

10   under § 1124(1).”). This determination does not necessarily mean that




     reasons. First, unlike the disputed interest here, the IRS’s right to interest in
     Monclova is conferred by federal statute. Id. at 663 (citing 26 U.S.C. §§ 6601(a),
     (e), 6621, 6622). Second, in reaching its conclusion that the IRS is owed post-
     petition interest, the Sixth Circuit treated the dispute as concerning the
     language of a bankruptcy plan, rather than the Code. Id. at 663-64. Although
     the definitions given in the plan tracked those in the Code, the Sixth Circuit
     did not appear to treat the dispute as an issue of law subject to de novo
     review, and instead stated that it gave “full deference” to the bankruptcy
     court’s “reasonabl[e]” interpretation of the plan in favor of the IRS. Id. at 661,
     662, 664. We are thus uncertain whether the Sixth Circuit definitively adopted
     an interpretation of the Code contrary to the one held by the Third, Fifth, and
     Ninth Circuits, and which we adopt today. For these reasons, we do not rely
     on Monclova.
                                             17
 1   Appellants’ claims are unimpaired; we must still determine whether

 2   they have any “equitable” right to post-petition interest under the

 3   solvent-debtor exception, which Section 1124(1) would protect. See

 4   PG&E, 46 F.4th at 1064; Ultra Petroleum I, 943 F.3d at 765-66. However,

 5   we reject the argument that post-petition interest must be paid

 6   regardless of solvency.

 7         The TLA Claimholders raise three further objections to this

 8   conclusion. We find each unpersuasive.

 9         First, they argue that because Section 1124(1) refers to “claims”

10   rather than “allowed claims,” Section 502(b)(2)’s limitation on post-

11   petition interest does not apply. We agree with the Fifth Circuit that the

12   “broader statutory context” undermines this argument. Ultra Petroleum

13   I, 943 F.3d at 764. Section 1124(1) does not state that the “claims”

14   themselves will be left unaltered; instead, it protects “the legal,

15   equitable, and contractual rights to which such claim or interest entitles

16   the holder of such claim or interest.” 11 U.S.C. § 1124(1) (emphasis

17   added). Thus, “we judge impairment after considering everything that


                                          18
 1   defines the scope of the right or entitlement,” including the Bankruptcy

 2   Code. Ultra Petroleum I, 943 F.3d at 764. The Third Circuit agrees that the

 3   language of Section 1124(1) “does not address a creditor’s claim ‘under

 4   nonbankruptcy law,” and that its use of the present-tense suggests a

 5   creditor’s rights must be ascertained with regard to applicable

 6   statutes[.]” PPI, 324 F.3d at 204 (quotation marks omitted).

 7         Second, the TLA Claimholders point to Section 1124(2), the “cure”

 8   provision. This subsection applies where the creditor has a right to

 9   “demand or receive accelerated payment . . . after the occurrence of a

10   default.” 11 U.S.C. § 1124(2). It permits the debtor to treat the defaulted

11   claim as unimpaired without providing that accelerated payment, so

12   long as other conditions are satisfied: the creditor must cure the default,

13   reinstate the maturity of the claim, and compensate the creditor for

14   damages resulting from reliance on the prospect of receiving accelerated

15   payment. See 11 U.S.C. §§ 1124(2)(A)–(C). The Claimholders correctly

16   note that courts considering Section 1124(2) have required debtors to

17   pay post-petition interest to render a claim unimpaired. However, each


                                          19
 1   case identified by the Claimholders reasoned that the right to post-

 2   petition interest in a Section 1124(2) case follows from 11 U.S.C. §

 3   1123(d), which provides how much must be paid to cure a default. 5

 4   Unlike Section 1124(1), which, as discussed above, refers to all

 5   applicable law, including the Code, Section 1123(d) provides that the

 6   amount necessary to cure a default shall be determined by “applicable

 7   nonbankruptcy law.” Because Section 1124(1) does not refer to cure and

 8   reinstatement, we find no guidance in these authorities considering the

 9   interaction of Sections 1124(2) and 1123(d).

10         Third, the TLA Claimholders make an argument from statutory

11   history. Prior to 1994, Section 1124(3) permitted a debtor to render a


     5See, e.g., In re Depietto, No. 20-CV-8043 (KMK), 2021 WL 3287416, at *6
     (S.D.N.Y. Aug. 2, 2021) (“A number of courts, including several within the
     Second Circuit, have concluded that § 1123(d) may require the debtor to pay a
     default interest rate in order to cure a default.”); In re New Inv., Inc., 840 F.3d
     1137, 1142 (9th Cir. 2016) (“The parties bargained for a higher interest rate on
     the note in the event of default, and Pacifica is entitled to the benefit of that
     bargain under the terms of § 1123(d).”); In re Moshe, 567 B.R. 438, 444 (Bankr.
     E.D.N.Y. 2017) (“Courts interpreting Section 1123(d) have held that the
     underlying loan agreement and state law determine whether a debtor must
     cure using the default rate of interest in a Chapter 11 plan.”); In re Gen. Growth
     Properties, Inc., 451 B.R. 323, 327 (Bankr. S.D.N.Y. 2011) (holding that § 1123(d)
     compelled the payment of default interest at the contractual rate).
                                             20
 1   claim “unimpaired” by paying the allowed amount of a claim in cash.

 2   See 11 U.S.C. § 1124(3) (1992). It is not disputed that this subsection

 3   would have also permitted the Debtors to treat the claims of TLA

 4   Claimholders as unimpaired without post-petition interest. The

 5   Claimholders thus argue that, for the repeal of Section 1124(3) to have

 6   had any meaning, Section 1124(1) cannot be read to authorize treating

 7   claims as unimpaired when excluding post-petition interest.

 8         We are not convinced that the 1994 repeal can be given such

 9   sweeping effect. The Supreme Court “has been reluctant to accept

10   arguments that would interpret the Code, however vague the particular

11   language under consideration might be, to effect a major change in pre-

12   Code practice that is not the subject of at least some discussion in the

13   legislative history.” Dewsnup v. Timm, 502 U.S. 410, 419 (1992). While the

14   TLA Claimholders’ proposed interpretation would nullify the

15   longstanding rule barring post-petition interest, the legislative history

16   regarding the 1994 repeal demonstrates more modest intentions. That

17   history shows that Congress acted in response to In re New Valley Corp.,


                                          21
 1   168 B.R. 73 (Bankr. D.N.J. 1994). See H.R. Rep. No. 103-835, § 214 at 47–

 2   48 (1994); see also PG&E, 46 F.4th at 1060, 1062 (discussing legislative

 3   history). In New Valley, a solvent debtor argued that it need not pay

 4   post-petition interest to unsecured creditors to render them unimpaired,

 5   relying on Sections 502(b)(2) and 1124(3). See 168 B.R. at 75-76. The

 6   bankruptcy court agreed, ruling that “a plain reading of the pertinent

 7   Bankruptcy Code sections demonstrates that in a Chapter 11 context

 8   solvency alone is an insufficient basis to require payment of postpetition

 9   interest to unsecured creditors.” Id. at 77. The House Report explained

10   that the repeal of Section 1124(3) was meant to prohibit this outcome,

11   describing New Valley as an “unfair result.” H.R. Rep. No. 103-835, § 214

12   at 48.

13            Based on this legislative history, the Fifth Circuit has held that, in

14   repealing Section 1124(3), Congress meant only to ensure that solvent

15   debtors pay post-petition interest on their claims. See Ultra Petroleum I,

16   943 F.3d at 764-65. The Third and Ninth Circuits have likewise described

17   Section 1124(3)’s repeal as targeted at the “anomalous result” created by


                                             22
 1   the New Valley decision. PPI Enters., 324 F.3d at 206-07; see PG&E, 46

 2   F.4th at 1060 (emphasizing that the New Valley repeal applies to

 3   “creditors of a solvent debtor”). We agree with this interpretation.

 4         The TLA Claimholders argue that these decisions are wrong, and

 5   that we should instead follow the approach taken by several bankruptcy

 6   courts. See In re Seasons Apartments, Ltd. P’ship, 215 B.R. 953, 960 (Bankr.

 7   W.D. La. 1997); In re Atlanta-Stewart Partners, 193 B.R. 79, 81–⁠82 (Bankr.

 8   N.D. Ga. 1996). These courts have reasoned that, even though Congress

 9   may have been spurred to action by the New Valley decision, the repeal

10   of Section 1124(3) applies to all debtors. They base this conclusion on

11   Section 1124’s purported failure to distinguish between solvent and

12   insolvent debtors. See Seasons Apartments, 215 B.R. at 960; Atlanta-

13   Stewart, 193 B.R. at ⁠82.

14         We are not persuaded. Although Section 1124(1) does not

15   expressly refer to solvency, it does protect a creditor’s “equitable

16   rights.” That includes whatever survives of the solvent-debtor

17   exception. See PG&E, 46 F.4th at 1060 (“While, as discussed, no Code


                                          23
 1   provision legally entitles supposedly unimpaired creditors to

 2   postpetition interest, pre-Code practice conclusively establishes

 3   creditors' equitable entitlement to contractual postpetition interest when

 4   a debtor is solvent, subject to any other countervailing equities.”). So

 5   interpreted, Section 1124(1) does distinguish between solvent and

 6   insolvent debtors. The textual hurdle identified by the Seasons

 7   Apartments and Atlanta-Stewart courts thus does not foreclose our

 8   interpretation. We therefore do not believe that the repeal of Section

 9   1124(3) carries the weight the TLA Claimholders ascribe to it.

10       (ii)   Whether the Solvent-Debtor Exception Was Satisfied

11          The Claimholders also raise two legal objections to the Bankruptcy

12   Court’s solvency analysis. 6 First, they argue that the solvent-debtor

13   exception arises from the absolute priority rule, a doctrine which forbids

14   a debtor’s equity holders from recovering value from the estate before

15   all creditors are paid. See In re DBSD N. Am., Inc., 634 F.3d 79, 94 (2d Cir.



     6Although the Claimholders raised limited factual objections to the solvency
     analysis before the District Court, see LATAM II, 643 B.R. at 752, they have not
     done so on this appeal.
                                            24
 1   2011). Thus, the solvent-debtor exception is triggered—and creditors

 2   must receive post-petition interest—whenever a plan will return value

 3   to equity.

 4         Second, the Claimholders argue that the Bankruptcy Court should

 5   have looked to a discounted cash-flow analysis to assess solvency. They

 6   primarily rely on Consolidated Rock Products Company v. Du Bois, 312 U.S.

 7   510, 520 (1941), in which the Supreme Court held that a plan of

 8   reorganization could not be confirmed under the 1898 Bankruptcy Act. 7

 9   The barriers to confirmation included the lower court’s failure “to value

10   the whole enterprise by a capitalization of prospective earnings.” Id. at

11   525. The Court further explained that “[f]indings as to the earning

12   capacity of an enterprise are essential to a determination of the

13   feasibility as well as the fairness of a plan of reorganization.” Id.


     7The TLA Claimholders also argue that Associates Commercial Corporation v.
     Rash, 520 U.S. 953 (1997), required the Bankruptcy Court to look to TLA’s
     value as a going concern. But Rash does not provide a general standard for
     valuation: it interpreted specific statutory language in 11 U.S.C. § 506(a). See
     Rash, 520 U.S. at 961–⁠62 (holding that Section 506(a)’s second sentence
     “expressly addresses how ‘value shall be determined’” in the context of
     secured claims). Because that provision of the Code does not apply here,
     neither does Rash’s interpretation of that provision.
                                             25
 1         Although raised as a separate objection, the Consolidated Rock

 2   argument also follows from the absolute priority rule. The reason a

 3   prospective earnings analysis was “essential,” as Justice Douglas

 4   explained, was to ensure that “indefensible participation of junior

 5   securities in plans of reorganization” did not result. Id. at 525-26; see also

 6   John D. Ayer, Rethinking Absolute Priority After Ahlers, 87 Mich. L. Rev.

 7   963, 975–76 (1989). Thus, to the extent the Claimholders argue that

 8   Consolidated Rock requires a prospective earnings analysis in this context,

 9   such a requirement likewise follows from the common-law absolute

10   priority rule. See Appellant’s Br. at 65; Reply Br. at 21. We therefore

11   consider these objections together.

12         As we have explained, the Code’s treatment of absolute priority

13   “is so different from the prior Bankruptcy Act that the old practice

14   simply cannot be imported in toto into practice under the new Code.” In

15   re Coltex Loop Cent. Three Partners, L.P., 138 F.3d 39, 43 (2d Cir. 1998);

16   accord 203 North Lasalle, 526 U.S. at 448 (“[T]he Code does not codify any

17   authoritative pre-Code version of the absolute priority rule.”).


                                           26
 1   Accordingly, even assuming the TLA Claimholders correctly describe

 2   the solvent-debtor exception’s relationship to the common-law absolute

 3   priority rule, 8 we cannot assume that the Code guarantees the same

 4   result.

 5         Under the Code, the absolute priority rule comes into effect only

 6   when a class of impaired creditors votes to reject a plan, and the debtor

 7   resorts to the “cramdown” procedure. DBSD, 634 F.3d at 105. For

 8   unsecured creditors such as the TLA Claimholders, the absolute priority

 9   rule is codified at Section 1129(b)(2)(B). The plan must satisfy one of two

10   conditions:

11         (i) the plan provides that each holder of a claim of such class
12         receive or retain on account of such claim property of a value, as

     8In support of their position, the TLA Claimholders primarily rely on PG&E
     and Ultra Petroleum II. Although both cases stated that the solvent-debtor
     exception has roots in the absolute priority rule, neither addressed the proper
     standard for determining solvency. There was no need to do so, as each
     debtor’s solvency was obvious and consequently undisputed. See PG&E, 46
     F.4th at 1051 (“…PG&E was, and has remained, solvent. Its assets at the time
     of the bankruptcy filing exceeded its known liabilities by nearly $20 billion.”);
     Ultra Petroleum II, 51 F.4th at 143 (“During the bankruptcy proceedings, the
     same volatile commodity prices that hurled Ultra into insolvency propelled
     the debtors back into solvency. Indeed, Ultra became ‘massively solvent.’”).
     We therefore do not understand either court’s discussion of history to bear on
     the proper test for solvency.
                                            27
 1         of the effective date of the plan, equal to the allowed amount of
 2         such claim; or
 3         (ii) the holder of any claim or interest that is junior to the claims of
 4         such class will not receive or retain under the plan on account of
 5         such junior claim or interest any property . . . .
 6
 7   11 U.S.C. §§ 1129(b)(2)(B)(i)–(ii).
 8
 9         Under the statute, unsecured creditors such as the Claimholders—

10   who will be paid the full allowed amount of their claim—cannot insist

11   on compliance with the absolute priority rule. Because such a plan

12   satisfies Section 1129(b)(2)(B)(i), there is no need for it to satisfy Section

13   1129(b)(2)(B)(ii). Cf. Norwest Bank Worthington v. Ahlers, 485 U.S. 197, 201

14   n.1 (1988).

15         The Claimholders’ understanding of the solvent-debtor exception

16   is not consistent with this statutory scheme. Under their interpretation,

17   they are effectively entitled to insist on compliance with the absolute

18   priority rule, unless they are paid more than what they could recover

19   under full compliance with the rule as codified. 9 Appellant’s Br. at 40;


     9
      The Claimholders mention in passing that a plan cannot be crammed down
     if it does not comply with the best-interest-of-creditors test, 11 U.S.C.
     § 1129(a)(7), which requires impaired, dissenting creditors to receive as much

                                           28
 1   Ad Hoc Claimant Brief at 14. We therefore do not believe that the

 2   absolute priority rule provides the relevant test for solvency. We

 3   accordingly reject the argument that the Bankruptcy Court was

 4   required, as a matter of law, to apply the solvent debtor exception under

 5   these circumstances. We likewise reject the contention that the

 6   Bankruptcy Court was required to credit the Discounted Cash Flow

 7   Analysis because of Consolidated Rock’s gloss on the absolute priority

 8   rule.

 9           The Claimholders do not identify any other rule of law which

10   would require the Bankruptcy Court to rule that the solvent-debtor

11   exception applied. We have held that bankruptcy courts have “broad

12   discretion when considering evidence to support a finding of



     as they would have in a Chapter 7 liquidation. Appellant’s Br. 7. We do not
     understand them to argue that the Plan would have failed this test. Section
     1129(a)(7) “essentially requires every plan proponent to perform a liquidation
     analysis of the estate,” which “will often be proved through the testimony of
     auctioneers or other liquidators as to what the assets will yield under more or
     less ‘firesale’ conditions.” 7 Collier on Bankruptcy ¶ 1129.02[7][b][iii] (16th ed.
     2022); see also Toibb v. Radloff, 501 U.S. 157, 164 (1991) (describing this process
     as assuming “an immediate liquidation of the debtor’s assets”). Given the
     analyses proffered by the Debtors, we have no basis to assume that the
     Claimholders would be better off in a Chapter 7 liquidation.
                                             29
 1   insolvency.” In re Roblin Indus., Inc., 78 F.3d 30, 35 (2d Cir. 1996). The

 2   district court did not abuse that discretion in determining that the

 3   Debtors’ analyses and the corrected Waterfall Analysis were more

 4   probative on the question of TLA’s solvency than the Discounted Cash

 5   Flow Analysis. We accordingly affirm the Bankruptcy Court’s finding

 6   that TLA was insolvent. 10

 7                                 CONCLUSION

 8         We have considered the TLA Claimholders’ remaining arguments

 9   and determined that they are without merit. In sum, we hold that: 1) a

10   claim is not “impaired” under 11 U.S.C. § 1124(1) unless the plan, rather

11   than other provisions of the Bankruptcy Code, alters the claim, and 2)

12   the Bankruptcy Court did not err in its assessment of TLA’s solvency.

13   We therefore AFFIRM.




     10Under these circumstances, it is unnecessary to consider whether the
     Bankruptcy Court correctly put the burden on the Claimholders to prove
     TLA’s insolvency. The Debtors did provide affirmative evidence of TLA’s
     insolvency, which the Bankruptcy Court determined to be reliable.
                                           30